STONE (W. A.), J.
We recognize the problems of practical application for the trial courts created by a cause of action for strict liability based upon a failure to warn of a reasonably foreseeable risk. However, the problem lies not with this court’s opinion, but with Brown v. Superior Court (1988) 44 Cal.3d 1049 [245 Cal.Rptr. 412, 751 P.2d 470] and Finn v. G. D. Searle & Co. (1984) 35 Cal.3d 691 [200 Cal.Rptr. 870, 677 P.2d 1147], by which we are bound.
Best, Acting P. J., concurred.
A petition for a rehearing was denied August 1, 1990, and the petition of real party in interest for review by the Supreme Court was denied September 19, 1990.